DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-17 are currently pending.  Claims 10-17 remain withdrawn.  Claims 1-9 have been treated on the merits. 
Terminal Disclaimer
The terminal disclaimers filed on 12/22/2021 were disapproved by OPLC as they identify a party who is not an applicant.  Please see disapproval notice sent on 12/23/2021.

Response to Arguments
	Applicant argues that the priority document Application 13/229277 provides support for PEG 10000, 12000 and 20000, and further teaches that any PEG molecule taught in USPGPUb 20090306337 which teaches PEG molecules having up to 1000 units, is operable herein, and Applicant argues that these provide support for the limitation of “the second polyoxyethylene having a molecular weight of 10,000 Daltons or greater”.  This argument is not found persuasive, as noted in MPEP 2163.05 (III), an initial description of specific amounts and closed ranges does not meet the written description requirement for an unbounded range which has no limit.  
	The objection to the specification is maintained as is the rejection of the claims over Jia, i.e. the USPGPub published from application 13/229277.
	The terminal disclaimers filed by applicant have been disapproved, therefore the rejections are maintained below.  

Priority
The instant application has been filed as a Continuation of 13/229,277 and 14/812,087; however, the instant claims contains subject matter not disclosed in the priority documents, i.e. a description the limitation of “the second polyoxyethylene having a molecular weight of 10,000 Daltons or greater”.  The instant application is therefore a CIP and the claims have the effective filing date of the instant application. 

Specification
The disclosure is objected to because of the following informalities: 
The specification does not provide a description to support all of the limitations of claim 1, specifically no description to support the limitation “the second polyoxyethylene having a molecular weight of 10,000 Daltons or greater” is given.  As the claims provide a clear disclosure of this limitation, applicant may amend the specification to provide adequate description. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jia (USPGPub 20130065291/IDS submitted).
Regarding claim 1 and the limitation “A water-stabilized bioactive coating composition comprising: a base; a first polyoxyethylene associated with said base; and an enzyme associated with said base; wherein said base, said enzyme, and said first polyoxyethylene form a water-stabilized active coating composition.” Jia teaches forming a base with a first PEG associated with the base and independent of the enzyme and second PEG chemically modifying the enzyme ([0024], Claims 1, 2, and 5).  
Regarding claim 1 and the limitation “wherein said enzyme is associated with one or more molecules of a second polyoxyethylene to form a chemically modified enzyme, the second polyoxyethylene having a molecular weight of 10,000 Daltons or greater;”, Jia teaches that the second PEG which modifies the enzyme may be up to 100k Daltons ([0072]).  Around 90% of the range taught by Jia is encompassed by the instantly claimed range.  The range of Jia thus anticipates the instantly claimed range.  Jia discloses examples of using PEG 10,000, 12,000 and 20,000 ([0103]) to form the chemically modified enzyme and discloses forming coatings from these enzymes ([0104]-[0129]).
	Regarding claims 2 and 3 and the limitations “wherein said enzyme is a hydrolase” and “wherein said hydrolase is a bacterial neutral thermolysin-like-protease, an amylase, a lipase, or combinations thereof”, Jia teaches the enzyme may be a hydrolase and teaches that it may be a bacterial neutral thermolysin-like-protease, an amylase, a lipase, or combinations thereof (Claims 3 and 4).
	Regarding claim 4 and the limitation “wherein said first polyoxyethylene has a molecular weight between 1,000 and 15,000 Daltons.”, Jia teaches the first polyoxyethylene may be between 1,000 to 15,000 Daltons (Claim 6).
Regarding claim 5 and the limitation “wherein said first polyoxyethylene and said second polyoxyethylene have equal polymers of oxyethylene”, Jia teaches the first and second polyoxyethylenes may be the same length (Claim 7).
Regarding claim 6 and the limitation “wherein said second polyoxyethylene is covalently attached to said enzyme via an intermediate urethane linkage”, Jia teaches the second polyoxyethylene may be attached via a urethane linkage (Claim 8)
Regarding claim 7 and the limitation “wherein said second polyoxyethylene has a molecular weight of 10,000 Daltons to 20,000 Daltons”, Jia teaches examples of using PEG 10,000, 12,000 and 20,000 ([0103]) to form the chemically modified enzyme and discloses forming coatings from these enzymes ([0104]-[0129]). 
Regarding claim 8 and the limitation “wherein said second polyoxyethylene has a molecular weight of 12,000 Daltons or greater”, Jia discloses examples of using PEG 12,000 and 20,000 ([0103]) to form the chemically modified enzyme and discloses forming coatings from these enzymes ([0104]-[0129]).  Further Jia teaches that the second PEG which modifies the enzyme may be up to 100k Daltons ([0072]).  Around 90% of the range taught by Jia is encompassed by the instantly claimed range.  The range of Jia thus anticipates the instantly claimed range.  
Regarding claim 9 and the limitation “wherein said second polyoxyethylene is an eight-arm polyoxyethylene” Jia teaches that 8 arm polyoxyethylene may be used (Claim 10, [0103]). Jia teaches forming the base Jia teaches that the second PEG which modifies the enzyme may be up to 100k Daltons ([0072]).  Around 90% of the range taught by Jia is encompassed by the instantly claimed range.  The range of Jia thus anticipates the instantly claimed range.  
Jia thus anticipates the claim subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9121016. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘016 does not claim that the the second PEG may be over 10,000 Daltons; however, ‘016 does claim the PEGs may be the same size and claims the PEG may be 1,000 to 15,000 Daltons, thus claiming embodiments which fall within the scope of the instant claims. Further one of ordinary skill in the art would find it obvious that the second PEG used could be 10,000 or higher, as this range encompasses the vast majority of weights of the polymer.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10563094. Although the claims at issue are not identical, they are not patentably distinct from each other because the polyurethane base claimed in ‘094 falls within the scope of the instant claims.  Further ‘094 claims the use of greater than 10,000 Daltons (claim 2).  The use of the enzymes instantly claimed is further rendered obvious as they comprise broad genera of hydrolases which ‘094 describes as being used.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16258564 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘564 does not claim that the second PEG may be over 10,000 Daltons; however, ‘564 does claim the PEGs may be the same size and claims the PEG may be 1,000 to 15,000 Daltons, thus claiming embodiments which fall within the scope of the instant claims. Further one of ordinary skill in the art would find it obvious that the second PEG used could be 10,000 or higher, as this range encompasses the vast majority of weights of the polymer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16258568 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the method steps of ‘568 can result in forming a composition which falls within the scope of the instant claims.  Further ‘568 claims the use of greater than 10,000 and 12,000 Daltons (claims 6 and 7).   Further ‘568 claims the use of hydrolase such as lipase.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16903028 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the composition and method steps of ‘028 can result in forming a composition which falls within the scope of the instant claims.  Further ‘028 claims the use of greater than 10,000 and 12,000 Daltons and the use of hydrolases such as lysozyme and lipase.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657           

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657